ORDER

PER CURIAM.
Defendant, Gateway Bobcat of Missouri, appeals from a judgment in favor of Community Fire Protection District of St. Louis County, in the circuit court of St. Louis County, permanently enjoining defendant from using an above-ground fuel tank on its premises after September 1,1996.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holdings.